DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 15 October 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 31, and 40-41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakatsuka (US Patent Application Publication 2003/0064102) and optionally as evidenced by Ghandi et al. (PCT Patent Application Publication WO 2014/201544).
Nakatsuka teaches an antibacterial composition which comprises an antibacterial salt compound, an acid group-having polymerizable monomer, a basic compound such as an aliphatic amine, and water (abstract).  A specific example composition (example 17) disclosed comprises trimethyl benzyl ammonium chloride (TMBEA) as the antibacterial salt compound and (2-dimethylamino)ethyl methacrylate (DMAEMA).  Other examples with DMAEMA are taught by 
Nakatsuka does not specifically indicate that TMBEA becomes a part of the polymer by loss of aromaticity and thus polymerizing with the other monomers.  However, it appears reasonable to conclude that it would be part of the polymer in view of the instant specification.  Scheme 1 of the instant specification shows the mechanism of polymerization, with an acrylate monomer reacting with the benzyl group of a benzyl-substituted trialkyl ammonium compound.  Further, the polymerization is initiated “using techniques known to those skilled in the art,” such as free radical initiators (paragraphs [98-99]).  The examples disclosed by Nakatsuka et al. have either of the acrylate monomers MDMAEMA and DPAEMA, and these are both polymerized (there being a polymerization initiator in examples 4-18).  Thus, the disclosed antimicrobial compositions (and the polymers present therein) are considered to anticipate the polymer recited by instant claim 22.
Additionally, Ghandi et al. is cited as evidence, as this reference demonstrates that the mixture of ingredients present in the examples disclosed by Nakatsuka et al. would have the polymeric structure instantly recited present. Acrylates are shown to react with benzyl-substituted trialkyl ammonium compounds (paragraph [114]), and these can be prepared using techniques known in the art (paragraph [125]).  No additional requirements as to how the polymerization occurs are stated. Ghandi et al. teaches similar monomers (acrylates and the ammonium monomer) 
Instant claim 31 recites that the polymer is in a hand sanitizer.  The aqueous composition taught by Nakatsuka is antimicrobial and useful for teeth, but is not disclosed for use on hands.  However, the instant claim is drawn to a composition, and not to the method of use, and thus the composition taught by Nakatsuka is considered to read upon the composition recited as there does not appear to be a structural difference between the compositions recited (water and the polymer) and the disclosed antimicrobial composition.  See MPEP 2111.02.
Instant claims 40 further recites that the anti-microbial polymer is a hydrogel.  It is noted that the instant claim is directed to the polymer itself, and not a composition comprising the polymer, and as such the limitation regarding a hydrogel appears to relate to the use of the polymer for preparing a hydrogel composition.  As there is not a structural difference between the polymer instantly recited and that disclosed by Nakatsuka et al., the polymer is considered to read upon the instantly recited limitation.
Instant claim 41 recites a further limitation to how the polymer is prepared. The patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while Nakatsuka et al. does not disclose the instantly recited method steps for making the polymer, the polymer disclosed therein reads on the limitations instantly recited with regards to the polymer (which is what is recited).  

Response to Arguments
The Applicant argues that the rejection over Nakatsuka is not proper.  The Applicant states that cited example 17 of Nakatsuka does not state or  show that there is a loss of aromaticity from the trimethyl benzyl ammonium chloride (TMBEA).  And the declaration submitted under 37 CFR 1.132 concurrently with the response demonstrates that this cited example does not result in the presently claimed polymers.
The Applicant further argues that example 1 of US patent application 14/418,549 shows that acrylic acid and benzenedimethyl tetradecylammonium chloride react when mixed neat with heating, and that these particular reaction conditions result in aromaticity being broken.  The theory for this is that the kinetics at this temperature favor addition to the ring, and the reaction propagates in the neat solution and as long as the temperature is above 60 ºC, as well as avoiding water and antioxidant moieties.

The Examiner acknowledges the arguments and the declaration filed on 15 October 2021, but does not consider them persuasive.  Once the examiner provides a rationale tending to show that the taught product appears to be the substantially the same, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2112(V).  The declaration is not considered sufficient for this showing. 
The declaration compares the solubility of the overall composition disclosed by Nakatsuka et al. (example 17, which is an aqueous mixture of four acrylate-based monomers and trimethylbenzyl ammonium chloride) to two polymers prepared in the instant specification (which 
However, this is not considered to demonstrate that the mixture prepared by Nakatsuka et al. does not form a polymer. The mixtures of monomers are not the same, and there is nothing to suggest or demonstrate that the resultant polymers should have the same solubiklyt. In fact, the evidence would suggest the solubilities should be different (which is what was observed). Polymer 2 adds a small amount of a crosslinking acrylate monomer, and the solubility decreases (in methanol, for example, from 420 to 100 mg/100 mL). The mixture disclosed by Nakatsuka et al. has 10 wt% of cross-linking monomer (GDM), and its solubility decreased further to 29 mg/100 mL. Comparing polymers 1 and 2 demonstrates what is generally known – namely that solubility is changed by the structure of the material (such as adding a crosslinking agent). Thus, the difference between the polymers tested would appear to be expected (that they would have different solubilities given their different structures).

Further, the Examiner reiterates the following, which has been presented previously and is still considered relevant. In the declaration filed under 37 CFR 1.132 on 08 October 2020, the mixture of ingredients in example 17 of Nakatsuka et al. are prepared by the declarant, and cured for 1 minute using UV light.  Then 15 mg was dissolved into CDCl3, and 1H NMR analysis 1H NMR of the reaction product obtained shows that the trimethyl benzyl ammonium chloride starting material (TMBEA) does undergo a reaction.  As shown by the declarant, the 1H NMR for this compound alone in CDCl3 has aromatic signals between δ8 and 9 (figure 1 of paragraph 10 of the declaration). In figure 2, the 1H NMR of the CDCl3-dissolved portion of the reaction mixture obtained from the cured reaction is shown, and the aromatic peaks are different, and are between δ7 and 8.  Thus, a reaction involving the TMBEA appears to indeed have occurred, as the 1H NMR has chemical shifts that are different for the aromatic peaks.  Either the TMBEA has reacted to form a different product with different chemical shifts. Or the TMBEA has been consumed in the reaction, and the 1H NMR is of another of the materials present in the example (if TMBEA did not react at all it would be present, as it is clearly soluble in CDCl3 as shown by figure 1 of the declaration). Thus, the declaration appears to show that the TMBEA in the reaction mixture present does undergo a reaction.

The Examiner also is not persuaded by the arguments relating to US patent application 14/418,549.  As an initial matter, this is not citing a publication, and the application itself is not considered to demonstrate evidence known to one of ordinary skill.  However, there is a publication associated with this application, and that will be considered.  While the example cited is “neat,” the importance or role of this is never discussed therein, nor is the temperature ever stated to be critical.  As for guidance, the application states that the “polymers of the present disclosure are prepared using techniques known to those skill in the art” (paragraph [125]).  
It would appear that the theory of how the polymerization proceeds is speculation by the Applicant that is not supported by the disclosure of the copending application or the instant 
Further, the Examiner reiterates the basis for the conclusion that the TMBEA would be part of the polymer.  In view of the instant specification, scheme 1 of the instant specification shows the mechanism, and general structure shown as performing the reaction is present in the taught TMBEA (a benzyl-substituted trialkyl ammonium group).  The only difference between this scheme and that disclosed by Nakatsuka is the other monomer present (the one without the aromaticity).  And the method of polymerization would not appear to be critical, as example 1 of the instant specification states that the polymerization was performed using “known free radical polymerization methods.”
Further, it would have been expected to one of ordinary skill in the art at the time of filing that the additional monomer(s) would not be important for this reaction.  Ghandi et al. (PCT Patent Application Publication WO 2014/201544), which is cited above and is evidence from the art, demonstrates that the other monomer(s) is/are not critical, as shown by this monomer not being needed (claim 1) and being generically many types of monomers which are inclusive of the ones employed by Nakatsuka (such as claim 22).  Thus, in view of the evidentiary teachings of both Ghandi et al. and the instant specification, it would have been expected by one of ordinary skill in the art, and would have been inherent, that polymerizing under known free radical polymerization methods would result in a claimed polymer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



/Brian Gulledge/Primary Examiner, Art Unit 1612